DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of the “calculators” in claims 13-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the actual current detection value” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-24 are also rejected by virtue of dependence on claim 13.
Claims 21 and 22 both recite equations with variables which are not defined in a manner which gives clear definition to the claimed invention, because there is no description of how the values of the variables are determined (e.g. “Lookuptable_A”, “Lookuptable_C”, “P control component value”, “I control component value”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14, 16, 17, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 8 of U.S. Patent No. 11,251,731 (Application 16/968,161; Issue date: 2/15/2022) in view of US20080061726A1 (Yoshitaka et al). 
Regarding claims 13, 14, and 16, claim 1 of Patent 11,251,731 recites a motor control system for driving a motor having a phase number n of three or more, comprising: an inverter that drives the motor; and a control calculation unit that calculates a current command value indicating a current to be supplied to the motor from the inverter on the basis of a target current command value given from the outside as a control target of the motor, and feeds back an actual current detection value indicating a current supplied to the motor from the inverter to the current command value to feedback-control the inverter, wherein the control calculation unit includes a voltage control calculation unit that calculates a voltage command value indicating a voltage to be applied to the motor from the inverter on the basis of a current deviation between the current command value and the actual current detection value, and a torque ripple compensation calculation unit that adds a compensation value for compensating a torque ripple in the motor to a signal value on at least one of an upstream side and a downstream side in a signal flow that passes through the voltage control calculation unit, and the torque ripple compensation calculation unit calculates the compensation value on the basis of an actual angular velocity value indicating an angular velocity at which the motor rotates and the target current command value, and calculates by also taking into account advance angle control for compensating a response delay of the motor control system with respect to the compensation value.
Claim 1 of Patent 11,251,731 does not recite the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value indicating an angular velocity at which the motor rotates.
However, US20080061726A1 (Yoshitaka et al) teaches a similar motor control device (Figures 1 and 7-9), including a voltage control calculating unit (14, 15) for calculating a voltage command value (Vd*, Vq*) indicating the voltage to be applied from the inverter to the motor on the basis of the current deviation between the current command value and the detected, actual current value (Id, Iq), and the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value (ω1) indicating an angular velocity at which the motor rotates, in order to adjust based on the feedback of motor speed (Paragraphs 0063-0080).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of claim 1 of Patent 11,251,731, such that  the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value indicating an angular velocity at which the motor rotates, in order to adjust based on the feedback of motor speed, as suggested and taught by US20080061726A1.
Regarding claim 17, claim 5 of Patent 11,251,731 discloses the additional limitations.
Regarding claim 21, claim 3 of Patent 11,251,731 discloses the additional limitations.
Regarding claim 24, claim 8 of Patent 11,251,731 discloses the additional limitations.

Claims 13, 14, 15, 21, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 20, 22, 23, and 24 of copending Application No. 16/970,383 in view of US20080061726A1 (Yoshitaka et al). 
Regarding claims 13 and 14, Claims 15, 22, and 23 of U.S. Application 16/970,383 recites a motor control system for driving a motor having a phase number n of three or more, comprising: an inverter that drives the motor; and a control calculation unit that calculates a current command value indicating a current to be supplied to the motor from the inverter on the basis of a target current command value given from the outside as a control target of the motor, wherein the control calculation unit includes a voltage control calculation unit that calculates a voltage command value indicating a voltage to be applied to the motor from the inverter on the basis of a current deviation between the current command value and the actual current detection value, and a compensation calculation unit that compensates at least one of a k-th component and a 1/k-th component in the rotation of the motor with respect to a signal value on at least one of an upstream side and a downstream side in a signal flow that passes through the voltage control calculation unit, and the compensation calculation unit calculates a compensation value on the basis of an actual angular velocity value indicating an angular velocity at which the motor rotates and the target current command value, while also taking into account advance angle control.
Claims 15, 22, and 23 of U.S. Application 16/970,383 does not recite the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value indicating an angular velocity at which the motor rotates.
However, US20080061726A1 (Yoshitaka et al) teaches a similar motor control device (Figures 1 and 7-9), including a voltage control calculating unit (14, 15) for calculating a voltage command value (Vd*, Vq*) indicating the voltage to be applied from the inverter to the motor on the basis of the current deviation between the current command value and the
detected, actual current value (Id, Iq), and the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value (ω1) indicating an angular velocity at which the motor rotates, in order to adjust based on the feedback of motor speed (Paragraphs 0063-0080).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of claim 15 of U.S. Application 16/970,383, such that  the voltage control calculator is configured or programmed to calculate the voltage command value by adaptive control based on an actual angular velocity value indicating an angular velocity at which the motor rotates, in order to adjust based on the feedback of motor speed, as suggested and taught by US20080061726A1.
Regarding claim 15, claim 16 of U.S. Application 16/970,383 discloses the additional limitations.
Regarding claim 21, claim 20 of U.S. Application 16/970,383 discloses the additional limitations.
Regarding claim 24, claim 24 of U.S. Application 16/970,383 discloses the additional limitations.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747